Citation Nr: 0732708	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-18 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
diabetes mellitus.  

3.  Entitlement to service connection for retinopathy, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In July 2007, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

In June 2007, the veteran submitted additional evidence not 
yet reviewed by the RO.  He has waived initial consideration 
of this evidence by the RO.  The Board will therefore proceed 
with this decision with consideration of all evidence of 
record.  See 38 C.F.R. § 20.1304(c).  

The issue of entitlement to service connection for peripheral 
neuropathy of the upper extremities is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran does not have peripheral vascular disease.  

2.  The veteran does not have retinopathy.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
peripheral vascular disease have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for entitlement to service connection for 
retinopathy have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In a March 2006 letter, the RO provided the veteran notice as 
to assignment of disability ratings and effective dates.  To 
the extent that this notice was defective in its timing or 
because it was included in a letter announcing a decision, 
such defects amount to only harmless error.  In this regard, 
the Board is denying the veteran's claims, rendering moot any 
questions as to these downstream elements.  

VA satisfied the remaining duty to notify by means of a 
letter dated in December 2002.  This letter was provided to 
the veteran prior to the initial adjudication by the RO in 
April 2003.  The veteran was informed of the requirements of 
a successful service connection claim for his diabetes 
mellitus.  This notice was tailored to the veteran's 
application for benefits, which indicated that he sought 
service connection for diabetes mellitus but made no mention 
of peripheral neuropathy or retinopathy.  See Hupp v. 
Nicholson, 21 Vet. App. 242 (2007) (VCAA notice must be 
tailored to the particulars of the application for benefits).  
Moreover, as the RO considered these conditions as possible 
complications arising out of diabetes mellitus, the December 
2002 letter sufficiently apprised the veteran of the evidence 
needed to substantiate these claims.  This letter also told 
the veteran of his and VA's respective duties in obtaining 
evidence.  He was asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The content and timing of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining have been obtained.  
Appropriate VA examinations of the veteran's eyes and 
peripheral vascular system were conducted in April 2003.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Certain chronic diseases, including cardiovascular-renal 
disease, may be presumed to have had its onset during service 
if manifested to a degree of 10 percent or more within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2007).  38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

When the determinative issue involves medical causation or a 
medical diagnosis, the diagnosis or causation generally must 
be shown by competent medical evidence, as opposed to lay 
evidence; lay assertions of medical status usually do not 
constitute competent medical evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

In the April 2003 rating decision, the RO explained that 
these claims for service connection for retinopathy and upper 
extremity peripheral vascular disease were derived from the 
language found in a February 2003 VA examination report.  
This report was afforded the veteran to determine whether he 
suffered from diabetes mellitus.  Under a heading entitled 
DIAGNOSIS, the examiner stated "[p]atient does have diabetes 
mellitus, which appears to be well controlled with mild 
vascular and peripheral neuropathy and visual 
complications."  Under a heading entitled REVIEW OF MEDICAL 
RECORDS, the examiner stated "[h]e complains of cold legs at 
night and cold hands, and also some tingling in his hands at 
night, which he feels is secondary to diabetes."  The 
examiner further stated "[v]isual problems, he does have 
vision blurriness off and on secondary to diabetes."  
Finally, in this section, the examiner stated "[v]ascular 
symptoms, he denies any chest pain or shortness of breath.  
He walks about half-an-hour a day at least five times a week, 
very active.  Denies any dizziness, syncope, palpitations.  
He does complain of mild fatigue off and on, which restricts 
his activities."  

This report also provides results of the physical 
examination.  In addressing the veteran's peripheral vascular 
system and vision, the examiner stated that "his peripheral 
pulses, including his femoral and tibial appear within normal 
limits.  There was some mild coolness on touch of both feet. 
... Eye examination - normal acuity, no nystagmus.  Again, 
examination of extremities including feet - slightly cold 
extremities with good pulses, slight skin discoloration at 
the tips of his toes."  In another section of this report 
addressing the veteran's cardiac health, the examiner stated 
"good peripheral pulses" and "Peripheral examination - 
cyanosis, clubbing, or edema.  Feet was [sic] slightly cold 
on examination."  This is the extent of findings addressing 
the veteran's peripheral vascular system and vision.  

In April 2003, the veteran again underwent a VA examination 
with regard to his claim for diabetes mellitus.  Upon 
physical examination, he was found to have full and 
symmetrical radial, dorsalis pedis, and posterior tibial 
pulses, bilaterally.  This examiner also described loss of 
hair on his lower legs and toes and that the skin of his feet 
was flaky.  She found the veteran's feet to be cool and 
stated that there was slow capillary refill.  She provided a 
diagnosis of "[s]ymptoms of cold, blanching fingers and 
hands of unclear etiology.  No clear evidence of impedance of 
peripheral arterial flow."  A vision examination that same 
day showed the veteran to have refractive error, presbyopia 
and a history of diabetes with no ocular disease.  

VA ophthalmology clinic notes from March 2005 document that 
the veteran's vision and eyes were evaluated with regard to 
his diabetes.  Visual acuity and computerized tonometry 
results are of record.  He was found to have no eye pain, no 
diplopia, no redness, no flashes, no floaters, no halos, no 
neovascularization, no curtain symptoms, and no diabetic 
background retinopathy.  

Although the record contains medical evidence from VA and 
non-VA health care providers from 2001 to 2005, there is no 
mention of any peripheral vascular disease.  

Because there is arguably a conflict between the February and 
April 2003 VA examination reports, the Board must weigh these 
reports, along with all other evidence of record, in deciding 
the veteran's claims.  The weight to be attached to medical 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one examiner's 
opinion over another depending on several factors, including 
the reasoning employed by the examiners.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

Very little weight is given to the opinions found in the 
February 2003 examination report.  This examiner recorded the 
veteran's statement that he had blurry vision and cold hands 
at night and the veteran's opinion that these were caused by 
his diabetes mellitus.  The examiner then found the veteran 
to have normal peripheral pulses and slightly cold 
extremities.  Thus, this examiner essentially makes a leap 
from the veteran's description of blurry vision and a finding 
of slightly cold extremities, coupled with the veteran's 
opinion that these are due to his diabetes, to a statement of 
vascular and vision complications of diabetes mellitus.  In 
so doing, the examiner offered no rationale to support his 
opinion.  Furthermore, he obtained no objective findings 
regarding the veteran's vision and provided no diagnosis of 
vision problems suffered by the veteran.  Finally, although 
the examiner stated that the veteran had vascular 
complications, he did so without explaining the basis for 
this statement and after discussing reported symptoms of the 
veteran's extremities as well as descriptions and findings 
specific to the veteran's heart.  Thus, it is unclear as to 
whether this examiner was stating that the veteran had 
peripheral vessel disease or cardiac vessel disease.

In contrast, the April 2003 examination report of the 
veteran's peripheral vascular system is based on clinical 
findings and makes no unexplained leaps from the physical 
examination results to her diagnoses.  She reported normal 
pulses both of the upper and lower extremities.  She then 
commented that the veteran's feet were cold and described 
abnormalities of the skin of his lower extremities.  She also 
made specific findings regarding the veteran's upper 
extremities, stating that while he had symptoms of cold, 
blanching fingers and hands, such were of unclear etiology.  
This examiner thus did not find peripheral vascular disease 
and supported her diagnosis, stating that there was no clear 
evidence of impedance of peripheral arterial flow.  

The April 2003 examination also included a separate report of 
an eye and vision examination by a different examiner.  
Unlike the February examiner, who reported only the veteran's 
complaint of blurry vision, the April 2003 examiner provided 
clear diagnosis and clinical data to support the diagnosis.  
This examiner stated visual acuity measurements, indicating 
that he did examine the veteran's vision.  He also reported 
that the cornea and lens were clear, the retina normal, and 
there were no hemorrhages or exudates noted.  As an 
impression, he stated that the veteran's vision difficulties 
arose from presbyopia, or age related vision loss, with no 
ocular disease due to diabetes.  Therefore, the April 2003 
examiner's opinion rested on clinical examination of the 
veteran's vision and eyes rather than a simple recording of 
the veteran's description of blurry vision and a conclusory 
statement attributing vision problems to diabetes.  

Because the opinions rendered in the April 2003 examination 
reports were based on more clinical data and clearer and more 
compelling rationale than the opinions expressed by the 
February 2003 examiner, the Board affords the opinions 
expressed in the April 2003 reports greater probative weight.  
Furthermore, the March 2005 ophthalmology notes indicate that 
the veteran had no diabetic retinopathy and, despite numerous 
medical treatment records, the only evidence that could even 
liberally be construed as a finding of peripheral vascular 
disease of the upper extremities comes from the February 2003 
examination report.  Thus, the Board finds that the 
preponderance of the evidence demonstrates that the veteran 
does not have peripheral vascular disease or retinopathy.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran's claims for 
service connection for retinopathy and peripheral vascular 
disease must be denied because the first essential criterion 
for the grant of service connection, competent evidence of 
the disability for which service connection is sought, has 
not been met.  In the absence of proof of a current disease 
or injury, there can be no valid claim.  Id.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2007).  


ORDER

Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
diabetes mellitus, is denied.  

Entitlement to service connection for retinopathy, to include 
as secondary to service-connected diabetes mellitus, is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Of record are speculative medical opinions that provide an 
indication of an association between the veteran's service-
connected diabetes mellitus and symptoms of upper extremity 
peripheral neuropathy.  Most importantly, in an August 2007 
letter, Charles E. Kaufman, M.D. stated that the veteran 
suffers from parasthesias, numbness and tingling of his hands 
with symmetrical sensory loss with decreased vibration and 
pinprick in his fingertips.  Dr. Kaufman also stated that 
there were autonomic changes by virtue of loss of skin and 
hair and that it appears that the veteran has developed a 
neuropathy.  This physician then speculated that he suspects 
that these symptoms are more likely than not related to 
diabetic neuropathy.  A July 2005 letter from a VA physician 
states that electromyography studies showed the veteran to 
have peripheral neuropathy as the result of his diabetes.  An 
August 2005 letter from this same physician stated that the 
veteran's peripheral neuropathy of the upper extremities 
could be attributed to past cervical surgery, however, she 
did not state any probability as to whether his peripheral 
neuropathy of the upper extremities was caused by his 
cervical surgery rather than his diabetes.  

Also of record are conflicting reports from VA examinations 
conducted in February 2003 and April 2003.  The February 2003 
examiner attributed the veteran's peripheral neuropathy to 
his diabetes.  The April 2003 examiner stated that she could 
not attribute any of his neurological deficits to diabetes 
mellitus but rather attributed peripheral neuropathy of the 
lower and upper extremities to prior cervical surgery.  

Thus, Dr.Kaufman has provided a recent speculative opinion 
that the veteran suffers from peripheral neuropathy of the 
upper extremities due to his diabetes mellitus.  Service 
connection cannot be based on speculative medical opinions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Nor is 
the Board permitted to supplement the record with its own 
medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  As Dr. Kaufman has indicated that the veteran 
has possibly developed recent additional neurologic deficits 
due his diabetes, and because VA examinations are now over 
four years old, the veteran should be afforded another VA 
neurological examination to determine the etiology of any 
current upper extremity neurological disorder.  See 38 C.F.R. 
§ 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological examination.  A copy of the 
claims file and of this REMAND must be 
provided to the examiner in conjunction 
with the examination and the claims file 
must be reviewed.  The examiner must 
annotate the examination report to 
indicate whether he or she has reviewed 
the claims file.  

The examiner is asked to state whether or 
not the veteran has peripheral neuropathy 
of the upper extremities.  All indicated 
tests should be performed.  

If the veteran does have peripheral 
neuropathy of the upper extremities, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the peripheral neuropathy of the upper 
extremities was (a) caused by service-
connected diabetes mellitus, or (b)  
aggravated by service-connected diabetes 
mellitus.  

If peripheral neuropathy is aggravated by 
diabetes mellitus, the examiner must state 
the amount of increase in severity of the 
peripheral neuropathy of the upper 
extremities that is due to the veteran's 
diabetes mellitus, as opposed to the 
natural progression of the peripheral 
neuropathy.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence received since the 
issuance of the March 2006 SSOC.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


